Citation Nr: 1603116	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-47 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether loss of teeth due to dental trauma was incurred in the line of duty and not due to willful misconduct.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983 and from August 1984 to May 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2012, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  Subsequently, in May 2013, the Veteran had a Decision Review Officer (DRO) hearing.  Copies of these hearing transcripts are of record and have been reviewed.

This case was previously before the Board in December 2012 when it was remanded for additional development.  The case has since returned to the Board for further appellate consideration.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's dental trauma was incurred in the line of duty, was not proximately and immediately caused by his alcohol consumption, and was not a direct result of an act of willful misconduct.


CONCLUSION OF LAW

The Veteran's dental trauma was not the result of his own willful misconduct and was, therefore, incurred in the line of duty.  38 U.S.C.A. §§ 105, 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(m) and (n), 3.102, 3.301 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the Board's decision, that the Veteran's dental trauma was incurred in the line of duty and not due to willful misconduct, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations for this issue.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Legal Criteria

An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in the line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or disease contracted, in active military, naval, or air service, whether on active duty or on authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2014); see also 38 C.F.R. §§ 3.1(m), 3.301(a) (2015). 

Section 105(a) creates a presumption that an injury or disease incurred by a veteran during active service was incurred in the line of duty and not caused by the veteran's misconduct.  Thomas v. Nicholson, 423 F.3d 1279, 1283-84 (Fed. Cir. 2005).  The government can rebut the presumption through establishing, by the preponderance of the evidence, that the injury or disease was caused by the veteran's own willful misconduct.  Thomas, 423 at F.3d at 1284-85. 
VA has defined willful misconduct as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) (2015).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1) (2015).  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n)(2) (2015).  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n)(3) (2015). 

Alcohol abuse has been defined as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user. 38 C.F.R. § 3.301(d) (2015). 

A service department finding that the injury in question occurred in the line of duty is binding on VA unless it is patently inconsistent with the requirements of VA laws and regulations.  38 C.F.R. § 3.1(m) (2015).  A service department finding that an injury was not due to misconduct is also binding on VA unless it is patently inconsistent with the facts and VA laws and regulations.  38 C.F.R. § 3.1(n) (2015).

III.  Analysis

A November 1995 STR noted that during an argument with his spouse, the Veteran fell face first while trying to run after his spouse's car.  Four teeth were knocked out.  The STR noted that there was alcohol on the Veteran's breath.  As a result of this fall, the Veteran now seeks service connection for the loss of his four teeth stemming from the November 1995 incident.

It is not in dispute that the Veteran was on active service at the time of this accident.  Rather, the central issue in this case is whether the Veteran's dental injuries were incurred in the line of duty or were due to his willful misconduct.

The Board notes that although the RO issued a May 2009 administrative decision finding that the injuries sustained by the Veteran in November 1995 did not occur in the line of duty, there is no service department finding, in the Veteran's service records or otherwise, regarding whether the injuries occurred in the line of duty or were due to misconduct.

A May 2009 administrative decision determined that the Veteran's November 1995 dental trauma was due to his own willful misconduct.  The decision noted that the impartial evidence of record indicated that the injury was received as a direct result of the Veteran falling face first when trying to run after his spouse's car during an argument.  It was also noted in numerous places that the Veteran had alcohol on his breath and the Veteran himself admitted that he had been drinking.

Despite the fact that the Veteran admitted that he had consumed alcohol on the night of his dental trauma, the Board notes that the preponderance of the evidence is against the assumption that the Veteran's alcohol consumption proximately and immediately caused his dental trauma.  The November 1995 STR noted that the Veteran's dental trauma was a result of a fall, not alcohol consumption.  This, combined with the fact that the administrative decision noted that there was no definitive blood alcohol content reading at the time of the November 1995 incident leads the Board to conclude that the Veteran's dental trauma was incurred in the line of duty, was not proximately and immediately caused by his alcohol consumption, and was not a direct result of an act of willful misconduct.  As such, service connection for dental trauma is warranted.


ORDER

The Veteran's loss of teeth due to dental trauma was incurred in the line of duty and not due to willful misconduct, and as such, service connection is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


